Filed 4/13/15 P. v. Galvan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C076388

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 13F05132,
                                                                                   14F00310, 14F00535)
         v.

CHAD A. GALVAN,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we will modify the judgment to
include the mandatory criminal laboratory analysis fee required by Health and Safety
Code section 11372.5, and mandatory penalty assessments required by Penal Code
section 1464 and Government Code section 76000. Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment as
modified.




                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                 FACTUAL AND PROCEDURAL BACKGROUND
                              The Charges and Allegations
       Case No. 13F05132
       Defendant was charged by criminal complaint in case No. 13F05132 with felony
possession of a controlled substance (Health & Saf. Code § 11377, subd. (a) -- count
one), misdemeanor possession of narcotics paraphernalia (former Health & Saf. Code,
§ 11364.1, subd. (a) -- count two), and misdemeanor obstructing a peace officer (Pen.
Code, § 148, subd. (a)(1) -- count three). The complaint alleged defendant sustained
three prior serious or violent felony convictions within the meaning of Penal Code
sections 667, subdivisions (b) through (i), and 1170.12.
       Case No. 14F00310
       Defendant was charged by amended criminal complaint in case No. 14F00310
with felony petty theft with a prior theft related conviction. (Pen. Code, § 666.) The
amended complaint alleged defendant was on bail at the time of commission of the
offense (former Pen. Code, § 12022.1), and that he sustained three prior serious or violent
felony convictions. (Pen. Code, §§ 667, subd. (e)(2)(C), and 1170.12, subd. (c)(2)(C).)
       Case No. 14F00535
       Defendant was charged by criminal complaint in case No. 14F00535 with two
counts of felony failure to register as a sex offender (Pen. Code, § 290.018, subd. (b) --
counts one and two). The complaint alleged defendant sustained two prior serious or
violent felony convictions. (Pen. Code, §§ 667, subds. (b) through (i), and 1170.12.)
                                The Plea and Sentencing
       Defendant entered a negotiated plea of no contest to possession of a controlled
substance (case No. 13F05132), petty theft with a prior theft related conviction (case
No. 14F00310), and failure to register as a sex offender (case No. 14F00535), all

                                             2
felonies, and admitted one strike allegation and an on-bail enhancement in exchange for a
stipulated sentence of seven years four months in state prison and dismissal with a
Harvey1 waiver of the balance of charges against him. Defendant waived preparation of
a probation report. The factual basis to substantiate the pleas is as follows:
        Case No. 13F05132: On August 11, 2013, defendant was found to be in
possession of 0.74 grams of methamphetamine.
        Case No. 14F00310: On January 10, 2014, while out of custody on bail, defendant
entered a store and stole approximately $100 worth of property.
        Case No. 14F00535: Between January 3, 2014, and January 13, 2014, having
previously been convicted as a sex offender and therefore being required to register as
such, defendant failed to register within five working days of his birthday despite having
been properly notified of such requirement. Defendant’s last registration was in 2012.
        As to all three cases, the admitted strike was a February 5, 1999, conviction for
robbery. (Pen. Code, § 211.)
        The trial court denied probation and sentenced defendant to seven years four
months in state prison as stipulated. The court imposed mandatory restitution fines in
each of the three cases pursuant to Penal Code section 1202.4, and imposed but stayed
mandatory parole revocation fines pursuant to section 1202.45. The court awarded
defendant 209 days of presentence custody credit (105 actual days, plus 104 conduct
credits).
        The abstract of judgment includes a $120 court operations assessment (Pen. Code,
§ 1465.8), and a $90 criminal conviction assessment (Gov. Code, § 70373).




1   People v. Harvey (1979) 25 Cal.3d 754.

                                              3
                                    WENDE REVIEW
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
       However, we do note that the trial court erred in failing to orally impose a court
operations assessment, a criminal conviction assessment, and a criminal laboratory
analysis fee, as well as penalties pursuant to Penal Code section 1464 and Government
Code section 76000, all of which are statutorily mandated. (Pen. Code, § 1465.8,
subd. (a)(1); Gov. Code, § 70373, subd. (a)(1); Health & Saf. Code, § 11372.5, subd. (a);
see also People v. Alford (2007) 42 Cal.4th 749, 754 [court operations assessment is
mandatory for all convictions]; People v. Robinson (2012) 209 Cal.App.4th 401, 405
[court operations and criminal conviction assessments “are a required part of defendant’s
sentence and may be corrected on appeal”]; People v. Turner (2002) 96 Cal.App.4th
1409, 1414-1415 [criminal laboratory analysis fee is mandatory]; People v. Stewart
(2004) 117 Cal.App.4th 907, 910-913 [penalty assessments pursuant to Government
Code section 76000, subdivision (a), and Penal Code section 1464, subdivision (a), are
mandatory].) Failure to impose mandatory fees, fines, and penalties constitutes an
unauthorized sentence, which may be corrected by an appellate court even in the absence
of an objection or argument below. (Turner, at pp. 1413-1415.)
       We need not exercise our inherent authority to modify the judgment as to the court
operations and criminal conviction assessments because the abstract correctly includes a
$120 court operations assessment and a $90 criminal conviction assessment. However,
we shall modify the judgment in case No. 13F05132 to impose a $50 criminal lab

                                              4
analysis fee pursuant to Health and Safety Code section 11372.5, subdivision (a), in light
of defendant’s conviction for violation of Health and Safety Code section 11377, as well
as a $50 penalty assessment pursuant to Penal Code section 1464, subdivision (a), and a
$35 penalty assessment pursuant to Government Code section 76000, subdivision (a).
                                     DISPOSITION
      The judgment is modified to impose in case No. 13F05132 a $50 criminal
laboratory analysis fee pursuant to Health and Safety Code section 11372.5,
subdivision (a), a $50 penalty assessment pursuant to Penal Code section 1464,
subdivision (a), and a $35 penalty assessment pursuant to Government Code section
76000, subdivision (a). As modified, the judgment is affirmed. The trial court is directed
to prepare an amended abstract of judgment and to provide a certified copy of the
amended abstract to the Department of Corrections and Rehabilitation.



                                                       MURRAY                 , J.



We concur:



      NICHOLSON            , Acting P. J.



      ROBIE                , J.




                                            5